Exhibit 10.1

OREXIGEN THERAPEUTICS, INC.

AMENDMENT NO. 4 TO AMENDED AND RESTATED EMPLOYMENT AGREEMENT

FEBRUARY 15, 2013

Reference is made to the AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the
“Agreement”) dated February 22, 2010 by and between OREXIGEN THERAPEUTICS, INC.
(“Orexigen” or the “Company”) with its principal place of business located at
3344 N. Torrey Pines Ct., Suite 200, La Jolla, CA 92037 and MARK BOOTH
(“Executive”), AMENDMENT NO. 1 TO THE AMENDED AND RESTATED EMPLOYMENT AGREEMENT
dated June 14, 2011 (the “First Amendment”), AMENDMENT NO. 2 TO THE AMENDED AND
RESTATED EMPLOYMENT AGREEMENT dated November 1, 2011 (the “Second Amendment”),
and AMENDMENT NO. 3 TO THE AMENDED AND RESTATED EMPLOYMENT AGREEMENT dated
March 15, 2012 (the “Third Amendment”). All capitalized terms used herein and
not otherwise defined shall have the meanings assigned to such terms in the
Agreement.

WHEREAS, the parties desire to supersede and replace in full the First
Amendment, the Second Amendment, and the Third Amendment, and to amend certain
terms of the Agreement in accordance with the terms hereof (this “Fourth
Amendment”).

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged by the parties, the parties hereto, intending to
be legally bound, agree to amend the Agreement as follows:

 

1. Article II, Section 2.1 of the Agreement shall be amended and restated in its
entirety as follows:

“Position and Duties. Subject to terms set forth herein, the Company agrees to
continue to employ Executive, on either a Part-Time Basis or a Modified
Part-Time Basis (as those terms are defined below), in the position of Chief
Commercial Officer and Executive hereby accepts such continued employment.
Executive shall perform such duties as are customarily associated with the
position of Chief Commercial Officer, on either a Part-Time Basis or a Modified
Part-Time Basis (as applicable), and such other duties as are assigned to
Executive by the Chief Executive Officer and/or President of the Company.
Subject to the terms of this Agreement, the Company may change Executive’s
duties, responsibilities, title, and reporting relationship at its discretion.
During the term of Executive’s continued employment with the Company, and
subject to Section 2.2 of the Agreement, effective February 22, 2012, Executive
will devote Executive’s best efforts and four (4) days (equal to an eight
(8) hour day) per week to the business of the Company (the “Part-Time Basis”);
provided that, the Chief Executive Officer and/or President of the Company has
the discretion to modify Executive’s Part-Time Basis schedule based on the
nature of Executive’s work assignments and the business needs of the Company
(the “Modified Part-Time Basis”). Notwithstanding the foregoing, it is agreed
and understood that Executive shall be allowed to participate on the boards of
directors of two companies and Executive may serve on other boards of directors
and provide other consulting and/or business services for other companies during
his employment with the Company, with prior written notice given to, and the
consent of, the Chief Executive Officer. Executive shall not be required to
relocate his principal residence from Lake Forest, Illinois.”



--------------------------------------------------------------------------------

2. Article III, Section 3.1 of the Agreement shall be amended and restated in
its entirety as follows:

“Base Salary. Executive shall receive for services to be rendered hereunder an
annual base salary of $370,000, prorated accordingly to reflect Executive’s
Part-Time Basis schedule or Modified Part-Time Basis schedule (as applicable)
(the “Amended Base Annual Salary”), less required deductions and withholdings,
payable on the regular payroll dates of the Company.”

 

3. Article III, Section 3.2 of the Agreement shall be amended and restated in
its entirety as follows:

“Annual Bonus. In addition to the Amended Base Annual Salary, during each
calendar year Executive will be eligible for an annual performance bonus, equal
to up to 50% of the Amended Base Annual Salary then in effect as of the last day
of the calendar year to which such Amended Annual Bonus relates, and which is
100% based upon the achievement of Executive’s performance goals and objectives
(“Amended Annual Bonus”). The Compensation Committee of the Company’s Board
shall determine in its sole discretion whether any such bonus has been earned
and, if so, the amount of any such bonus. Executive must be an employee in good
standing at the time the Compensation Committee decides to award the Amended
Annual Bonus and, if Executive leaves the Company at any time and for any reason
prior to such date, he will not be eligible to receive such a bonus or any
pro-rata portion of such bonus. Such Amended Annual Bonus shall be evaluated and
paid no later than December 31 of the calendar year following the calendar year
to which such Amended Annual Bonus relates.”

 

4. Article III, Section 3.3 of the Agreement shall be amended and restated in
its entirety as follows:

“Vacation and Paid Time Off. Executive shall be entitled to 20 business days of
paid vacation each year, accruing on a monthly basis, prorated accordingly to
reflect Executive’s Part-Time Basis schedule or Modified Part-Time Basis
schedule (as applicable). Executive shall also be entitled to 8 paid holidays
each year.”

 

5. Article IV, Section 4.1 of the Agreement shall be amended and restated in its
entirety as follows:

“Term Limitation for Severance and Change in Control Benefits. The term for the
Severance Benefits and Change in Control Benefits provided for in this Article
IV herein shall commence on the Effective Date and shall continue through
March 31, 2016 (the “Expiration Date”). If this Article IV is not amended or
renewed by the Compensation Committee of the Company’s Board prior to the
Expiration Date, this Article IV (including Executive’s right to receive the
Severance Benefits and Change in Control Benefits contained herein), shall
terminate automatically on such Expiration Date; provided, however, that if this
Article IV terminates pursuant to this Section 4.1, the remainder of this
Agreement will remain in full force and effect.

 

6. Article IV, Section 4.2(a) of the Agreement shall be amended and restated in
its entirety as follows:

“Cash Severance. The Company shall make a single lump sum severance payment to
Executive in an amount equal to $370,000, less required tax



--------------------------------------------------------------------------------

withholdings and deductions (the “Severance Payment”). The Severance Payment
will be paid within sixty (60) days after the Termination Date, but in no event
later than March 15 of the year following the year of termination.”

 

7. Article IV, Section 4.3(a) of the Agreement shall be amended and restated in
its entirety as follows:

“Cash Severance. The Company shall make a single lump sum severance payment to
Executive in an amount equal to $370,000, multiplied by one point five (1.5),
less required tax withholdings and deductions (the “Change in Control Payment”).
The Change in Control Payment will be paid within sixty (60) days after the
Termination Date, but in no event later than March 15 of the year following the
year of termination.”

 

8. Article IV, Section 4.4 of the Agreement shall be amended and restated in its
entirety as follows:

“Other Compensation and Benefits. If: (i) the Company terminates Executive’s
employment for Cause or as a result of his death or disability, or (ii) if
Executive resigns his employment at any time, except as a result of a
Constructive Termination during the Change in Control Period, then this
Agreement shall automatically terminate (except for Article V and Article VII,
which shall continue in effect), and upon such termination, the Company shall
have no further obligation to Executive, his spouse or estate, except that the
Company shall pay to Executive the amount of his Amended Base Annual Salary, and
unused vacation pay, accrued to the date of such termination.”

 

9. The parties agree that the adjustments in Executive’s duties,
responsibilities and level of compensation as detailed in this Fourth Amendment
(the “Employment Adjustments”), do not constitute and/or trigger a “Constructive
Termination” as defined in Section 1.6 of the Agreement, and Executive
acknowledges and agrees that he is not entitled to or eligible for any benefits
(severance related or otherwise) as a result of the Employment Adjustments.

 

10. This Fourth Amendment supersedes and replaces in full the First Amendment,
the Second Amendment and the Third Amendment. This Fourth Amendment, along with
the Agreement, represents the complete and entire understanding between the
parties regarding the subject matter hereof and supersedes all prior
negotiations, representations or agreements, either written or oral, regarding
this subject matter. The Agreement and this Fourth Amendment cannot be modified
or amended except in a writing signed by an appropriate officer of the Company
and Executive.

 

11. This Fourth Amendment and the rights and obligations of the parties
hereunder shall be governed by the laws of the State of California, without
regard to the conflicts of law provisions thereof.

 

12. This Fourth Amendment may be executed in multiple counterparts, each of
which shall be deemed an original, but both of which together shall constitute
one and the same instrument.

 

13. Except for the matters set forth in this Fourth Amendment, all other terms
of the Agreement shall remain unchanged and in full force and effect.

[Signature Page to Follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Fourth Amendment
as of the date set forth above.

 

OREXIGEN THERAPEUTICS, INC. By:  

/s/ Michael A. Narachi

Name: Michael A. Narachi Title: President and Chief Executive Officer

 

Accepted and agreed:

/s/ Mark Booth

MARK BOOTH